DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunard et al. (US 2014/0084116).  Regarding claims 1, 13, Brunard teaches a reconfigurable cup holder assembly (see Figure 1) for a vehicle (see paragraph [0002]) comprising: a base structure (6); and a cup holder portion (8) pivotably coupled to the base structure (6) about a pivot axis (A, A’, B, B’), the cup holder portion (8) comprising a first cup holder (10, left) and a second cup holder (10, right), each of the first cup holder and the second cup holder defining a space configured to hold a container for liquid (see Figure 1), and the cup holder portion (8) is pivotable about the pivot axis (pivotable about each A, A’, B, B’) to, from, and between a first position relative to the base structure (Figure 2) and a second position relative to the base structure (Figure 3); wherein, the pivot axis extends through the space of the first cup holder (24 which forms the pivot axis B and B’ extend through the space for the cup holders).

Regarding claim 2, Brunard further teaches wherein the second cup holder (10, right) pivots greater than or equal to 75 degrees about the pivot axis when the cup holder portion moves from the first position to the second position (see Figures 2 and 3).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunham et al. (US 2016/0362031).  Regarding claim 20, Dunham teaches a vehicle (see paragraph [0003]) comprising: a cup holder portion (see Figures 1 and 2) comprising a first cup holder (42) and a second cup holder (54), the cup holder portion pivotable about a pivot axis (at 30) that extends through the first cup holder (see Figure 3), the second cup holder (54) pivotable about the pivot axis throughout an angle of greater than or equal to 75 degrees (see the roughly 180 degree rotation between Figures 2 and 3), wherein the pivot axis is either vertical or varies from vertical by an angle of less than or equal to 10 degrees (the examiner notes that item 24 can be rotated to be stored in space 26 which would then rotate the axis 30 to a roughly vertical angle – the orientation is not illustrated; however, is possible given the arrangement of the invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunard et al. (US 2014/0084116) as applied above and in further view of Radu et al. (US 7147259).  Regarding claims 12, 15, it is described above what is disclosed by Brunard; however, the reference does not distinctly disclose the cupholder apparatus being at a center console within a vehicle.  Radu, in a similar field of endeavor, teaches a cupholder assembly that is part of a center console within a vehicle (see Figures 1 and 2).  It would have been obvious to one having ordinary skill in the art to modify the location of the cupholder apparatus within Brunard to be within a center console (as in Radu), thus inboard of both the driver and passenger seats, to provide a helpful system to hold drinks for a driver and passenger within a vehicle.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunard et al. (US 2014/0084116) as applied above and in further view of Walkinshaw et al. (US 6547326).  Regarding claim 16, it is described above what is disclosed by Brunard; however, the reference does not distinctly disclose the cupholder apparatus in a row of seating comprising a common seat portion that is configured to support more than one passenger of the vehicle; wherein, the reconfigurable cup holder assembly further comprises (i) a stowed position where the cup holder portion is inaccessible from the row of seating, and (ii) a usable position where the reconfigurable cup holder assembly is disposed over the common seat portion and the cup holder portion is accessible from the row of seating.  Walkinshaw, in a similar field of endeavor, teaches a cupholder assembly that is part of a center console in a row of seating comprising a common seat portion that is configured to support more than one passenger of the vehicle (see Figure 1); wherein, the reconfigurable cup holder assembly further comprises (i) a stowed position where the cup holder portion is inaccessible from the row of seating (see Figure 1), and (ii) a usable position where the reconfigurable cup holder assembly is disposed over the common seat portion and the cup holder portion is accessible from the row of seating (see Figure 2).  It would have been obvious to one having ordinary skill in the art to modify the location of the cupholder apparatus within Brunard to be within a center console of a back-row seat (as in Walkinshaw), to provide a helpful system to hold drinks for passengers within a back seat of a vehicle.

Allowable Subject Matter
Claims 3-11, 14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/               Primary Examiner, Art Unit 3636